Guited States District Court

FOR THE
NORTHERN DISTRICT OF CALIFORNIA

VENUE: SAN FRANCISCO

 

 

UNITED STATES OF AMERICA, FILED

V Sep 08 2020

SUSAN Y. SOONG
CLERK, U.S. DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
SAN FRANCISCO

 

 

 

MIHAI UNGURU,
CR 20-0342 LHK (VKD)

DEFENDANT(S).

 

INDICTMENT

COUNTS ONE THROUGH FIVE: 18 U.S.C. § 1344(1) — Bank Fraud

 

 

 

   

 

A true bill.
/s/ Foreperson of the Grand Jury
Foreman
Filed in open court this 8th day of
September 2020
Clerk

 

Za ¢ No Process

Hon. Joseph C, Spero

 
10
11
12
13
14
15
16
lf

 

 

 

DAVID L. ANDERSON (CABN 149604)
United States Attorney FILED

Sep 08 2020

SUSAN Y. SOONG
CLERK, U.S. DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
SAN FRANCISCO

 

 

 

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
SAN JOSE DIVISION

CASENO. CR 20-0342 LHK CVD)

VIOLATIONS:

18 U.S.C. § 1344(1) — Bank Fraud;

18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c) -—
Forfeiture Allegation

UNITED STATES OF AMERICA,
Plaintiff,
v.
MIHAI UNGURU,

Defendant. SAN JOSE VENUE

me ee ee ee ee SO”

 

INDICTMENT

The Grand Jury charges:
Introductory Allegations
At all times relevant to this Indictment:

1. MIHAI UNGURU (“UNGURU”) was an individual residing in the Northern California.

2. UNGURU maintained bank accounts ending in -2412 and -3469 at Wells Fargo Bank.

3. Individual 1 maintained bank accounts ending in -1866 and -1874 at Wells Fargo Bank.

4, Wells Fargo Bank was a financial institution, as that term is defined in Title 18, United States
Code, Section 20, the deposits of which were insured by the Federal Deposit Insurance Corporation

(“FDIC”).

INDICTMENT

 
oOo oOo N DW

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

The Scheme to Defraud

5. Beginning on a date unknown, but not later than in or about November 2016, and continuing to a
date unknown, but through at least in or about December 2016, UNGURU knowingly devised and
executed, and attempted to execute, a material scheme and artifice to defraud financial institutions, as
described below.

. 6. As part of the scheme and artifice to defraud, UNGURU obtained checks issued by individuals
and entities (the “Victims”) and payable from the Victims’ checking accounts, without the Victims’
knowledge, consent, or authorization. Many of the checks were donations made payable to religious
organizations located in the Northern District of California.

7. It was further part of the scheme that UNGURU deposited the Victims’ checks into his own
Wells Fargo Bank accounts and Wells Fargo Bank accounts belonging to Individual 1, which UNGURU
presented to Wells Fargo Bank under the false pretense and misrepresentation that the Victims knew,
consented, and authorized UNGURU to present their checks for deposit into UNGURU’s own Wells
Fargo Bank accounts and Wells Fargo Bank accounts belonging to Individual 1.

8. Through this scheme, UNGURU fraudulently deposited 41 checks totaling $20,533.74 into his
bank accounts belonging to himself and Individual 1.

COUNTS ONE THROUGH FIVE: (18 U.S.C. § 1344(1) — Bank Fraud)

9. Paragraphs | through 8 are re-alleged and incorporated by reference as though fully set forth
herein.

10. Beginning on a date unknown, but not later than in or about November 2016, and continuing to a
date unknown, but through at least in or about December 2016, within the Northern District of
California and elsewhere, the defendant, |

MIHAI UNGURU,
did knowingly and with the intent to defraud devise and execute, and attempt to execute, a material
scheme and artifice to defraud financial institutions, to wit, UNGURU obtained checks in the Victims’
names, payable from the Victims’ checking accounts at the Victims’ banks, without the Victims’

knowledge or authorization; falsely represented to Wells Fargo Bank that he was lawfully entitled to the

INDICTMENT 2

 
SI Dn WwW Se WY LD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

payments authorized by the checks; and caused the checks to be deposited into bank accounts that
UNGURU and Individual 1 controlled.

11. On or about the dates set forth in the separate counts below, in the Northern District of
California, for the purpose of executing the scheme and artifice referenced above, and attempting to do
so, the defendant, MIHAI UNGURU, conducted and caused to be conducted the following financial

transactions, among others:

 

Count Date Financial Transaction

 

Deposit of check number 2436838180 issued by Victim
1 11/22/2016 bearing the initials T.F. for $3,084.00 into Individual 1’s
Wells Fargo Bank account ending in 1866.

 

Deposit of check number 2606 issued by Victim bearing
2 11/22/2016 the initials A.R. for $200.00 into Individual 1’s Wells
Fargo Bank account ending in 1866.

 

Deposit of check number 56299523 issued by Victim
3 12/27/2016 bearing the initials C.B. for $255.00 into UNGURU’s
Wells Fargo Bank account ending in 3469.

 

Deposit of check number 203 issued by Victim bearing the
4 12/22/2016 initials S.B. for $2,500.00 into UNGURU’s Wells Fargo
Bank account ending in 3469.

 

Deposit of check number 2278 issued by Victim bearing
5 12/28/2016 the initials E.S. for $3,800.00 into UNGURU’s Wells Fargo
Bank account ending in 3469.

 

 

 

 

 

Each in violation of Title 18, United States Code, Section 1344(1).
FORFEITURE ALLEGATION: (18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c))

12. The allegations contained in this Indictment are re-alleged and incorporated by reference for the
purpose of alleging forfeiture pursuant to Title 18, United States Code, Section 981(a)(1)(C) and Title
28, United States Code, Section 2461(c).

13. Upon conviction for any of the offenses set forth in this Indictment, the defendant,
MIHAI UNGURU,
shall forfeit to the United States, pursuant to Title 18, United States Code, Section 981(a)(1)(C) and

Title 28, United States Code, Section 2461(c), all property, real or personal, constituting, or derived

INDICTMENT 3

 
oOo 8 NY HO WT fF

10
lI
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

from proceeds traceable to those violations, including but not limited to a forfeiture money judgment in
an amount equal to the proceeds obtained as a result of the offenses.

If any of the property described above, as a result of any act or omission of the defendant:

a. cannot be located upon exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third party;

c. has been placed beyond the jurisdiction of the court;

d. has been substantially diminished in value; or

€. has been commingled with other property which cannot be divided without
difficulty,

the United States of America shall be entitled to forfeiture of substitute property pursuant to Title 21,
United States Code, Section 853(p), as incorporated by Title 28, United States Code, Section 2461(c).

All pursuant to Title 18, United States Code, Section 981(a)(1)(C), Title 28, United States Code,
Section 2461(c), and Federal Rule of Criminal Procedure 32.2.

DATED: September 8, 2020 A TRUE BILL.

/s/
FOREPERSON

DAVID L. ANDERSON
United States Attorney

/s/ Maia Perez
MAIA PEREZ
Assistant United States Attorney

INDICTMENT 4

 
AO 257 (Rev. 6/78)

 

 

DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION - IN U.S. DISTRICT COURT

 

By: L] comptaint [] INFORMATION INDICTMENT
_] SUPERSEDING

 

—— OFFENSE CHARGED
Counts 1-5: 18 U.S.C. § 1344(1) - Bank Fraud Petty
Minor

Misde-
meanor

OO0

[x]

Felony

MAXIMUM PENALTIES:

Imprisonment: 30 Years; Fine: $1,000,000

Supervised Release: 5 Years; Special Assessment: $100
Potential Immigration Consequences; Forfeiture

PENALTY:

Name of District Court, and/or Judge/Magistrate Location

NORTHERN DISTRICT OF CALIFORNIA
SAN JOSE DIVISION

 

 

FILED

Sep 08 2020

r- DEFENDANT - U.S

 

» MIHAI UNGURU
SUSAN Y, SOONG

CLERK, U.S. DISTRICT COURT

DISTRICT COURT NUMBER NORTHERN DISTRICT OF CALIFORNIA

 

 

 

CR 20-0342 LHK (VKD) SAN FRANCISCO

 

DEFENDANT

 

 

PROCEEDING

Name of Complaintant Agency, or Person (& Title, if any)

USPIS Inspector Thang Bui

 

person is awaiting trial in another Federal or State Court,
give name of court

L

 

this person/proceeding is transferred from another district
per (circle one) FRCrp 20, 21, or 40. Show District

O

 

this is a reprosecution of
charges previously dismissed

LJ which were dismissed on motion SHOW
of: DOCKET NO.
LE] U.S. ATTORNEY C] DEFENSE \
this prosecution relates to a
pending case involving this same
defendant MAGISTRATE
CASE NO.

prior proceedings or appearance(s)
[x] before U.S. Magistrate regarding this
defendant were recorded under

20-mj-71098 = PY

YG

 

 

 

Name and Office of Person
Furnishing Information on this form DAVID L. ANDERSON

[x] U.S. Attorney [ Other U.S. Agency

 

Name of Assistant U.S.

Attorney (if assigned) MAIA PEREZ

 

 

PROCESS:
[|] SUMMONS NO PROCESS* [_] WARRANT

lf Summons, complete following:
[_] Arraignment [_] Initial Appearance

Defendant Address:

Date/Time:

 

Comments:

IS NOTIN CUSTODY
Has not been arrested, pending outcome this proceeding.
1) (J If not detained give date any prior
summons was served on above charges

2) [_] |!s a Fugitive

3) [_] Is on Bail or Release from (show District)

 

IS IN CUSTODY
4) On this charge

5) [_] On another conviction

} [_] Federal [_] State
6) [-] Awaiting trial on other charges
If answer to (6) is "Yes", show name of institution

 

Has detainer L] Yes ae
been filed? No Ps
DATE OF > Month/Day/Year
ARREST

 

Or... if Arresting Agency & Warrant were not

DATE TRANSFERRED Month/Day/Year
TO U.S. CUSTODY

 

 

ADDITIONAL INFORMATION OR COMMENTS

 

 

 

[_] This report amends AO 257 previously submitted

 

Bail Amount:

* Where defendant previously apprehended on complaint, no new summons or
warrant needed, since Magistrate has scheduled arraignment

Before Judge:

 
